UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-05162 Exact name of registrant as specified in charter: Delaware VIP® Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Reports to Stockholders Delaware VIP® Trust Delaware VIP Cash Reserve Series Semiannual Report June 30, 2010 Table of contents > Disclosure of Series expenses 1 > Sector allocation 2 > Statement of net assets 3 > Statement of operations 5 > Statements of changes in net assets 5 > Financial highlights 6 > Notes to financial statements 8 > Other Series information 12 On January 4, 2010, Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) were sold by a subsidiary of Lincoln National Corporation to Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Please see your Series’ prospectus and any supplements thereto for more complete information. Investments in Delaware VIP® Cash Reserve Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested.
